                                                                                  ;•      ; .
                                                                                 o I w'       ';
                                                                                       c:v.
                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA                       - :-T-7 P;I 2:58
                           AUGUSTA DIVISION

                                                                    I.    k,

UNITED STATES OF AMERICA                                                   oJ,   Or GA.


              V.                            INDICTMENT NO.


KAONE SHAREEK RILEY
                                                   CR 1 1 8 - 00 8 7
                                   ORDER


       Based upon the application of the Government, and for good cause shown

therein, it is hereby ORDERED:

      That the above-styled indictment, and all process issued thereunder, be sealed

until further Order of this Court, excepting only such disclosures as necessary to

effect service of process.

      So ORDERED this _'day of December 2018.



                                           ES E. GRAHAM
                                        NITED STATES MAGISTRATE JUDGE
                                       OUTHERN DISTRICT OF GEORGIA
